COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Coleman and Senior Judge Cole
Argued at Richmond, Virginia


RICHARD FRANKLIN PALMER
                                         MEMORANDUM OPINION * BY
v.        Record No. 2507-95-2          JUDGE SAM W. COLEMAN III
                                             AUGUST 5, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge
          Michael Morchower (Christopher C. Booberg;
          Morchower, Luxton and Whaley, on brief), for
          appellant.

          Richard B. Smith, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     The defendant, Richard Franklin Palmer, was convicted by a

jury of first degree murder and use of a firearm in the

commission of a felony.    He was sentenced to life imprisonment

and five years, respectively, as recommended by the jury.   On

appeal, the defendant contends that the trial court erred by:

(1) failing to strike two veniremen for cause; (2) refusing to

grant a mistrial after the Commonwealth introduced evidence which

it stipulated would not be introduced; (3) refusing to grant a

mistrial after the prosecutor elicited evidence in rebuttal that

the parties had stipulated would be excluded; (4) refusing to ask

the jury on the second morning of trial whether they had read a

newspaper article about the trial; (5) allowing the prosecutor to
     *
       Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
present rebuttal argument at the sentencing phase after defense

counsel had waived closing argument; and (6) allowing the

prosecutor to read the name of the victim from the indictment

when introducing evidence at sentencing of a prior conviction.

     We hold that the trial court did not err by refusing to

strike the two veniremen for cause or by refusing to grant a

mistrial.   We also hold that the trial judge did not abuse his

discretion by allowing the Commonwealth's attorney to present

"rebuttal" argument when neither the Commonwealth's attorney nor

defense counsel had argued or by refusing to poll the jury about

whether they had read a newspaper article.   Accordingly, we

affirm the defendant's convictions.

                    I.   CHALLENGES TO VENIREMEN

     During voir dire, defense counsel asked whether the

venirepersons had family or friends who were police officers.

Venireman Richard Brown answered that his father-in-law was a

Chesterfield County detective and his uncle was a sheriff in

Lancaster County.   When asked if he could give the defendant a

fair trial in light of these relationships, Mr. Brown replied

that he might be "slightly biased" in favor of the Commonwealth.

 When the trial judge asked Brown if his father-in-law had

talked to him about the case or if he knew anything else about

the case, Brown replied, "no."    The judge then asked Brown if he

could "listen to the evidence, be fair both to the Commonwealth

and the defendant without being influenced by the directions of



                                 - 2 -
your father-in-law or other relatives?"   Mr. Brown replied, "I

feel I can, but I want to make you aware of my situation also."



     Defense counsel then asked if any of the venirepersons had

friends or relatives working in any other area of law

enforcement.   Sheila Matthews replied that she was a parole

officer for the Richmond juvenile court, but stated that her job

would not interfere with her ability to give the defendant a fair

trial.
     At the end of voir dire, defense counsel moved to strike

Brown and Matthews for cause.   The trial court denied both

motions.

     "Absent the existence of a per se ground for exclusion,

rulings concerning the qualifications of a juror are left to the

sound discretion of the trial court and will not be overturned

absent a showing of manifest error."    Williams v. Commonwealth,

21 Va. App. 616, 618, 466 S.E.2d 754, 756 (1996) (en banc).      "A

prospective juror is not subject to automatic exclusion because

of an association with law enforcement personnel, provided that

the juror has no knowledge of the facts of the case and

demonstrates impartiality to the parties."   Clozza v.

Commonwealth, 228 Va. 124, 129, 321 S.E.2d 273, 276 (1984), cert.

denied, 469 U.S. 1230 (1985).   Prospective jurors must have a

willingness to "`lay aside . . . impression or opinion and render

a verdict based on the evidence presented in court.'"     Calhoun v.




                                - 3 -
Commonwealth, 226 Va. 256, 258, 307 S.E.2d 896, 897 (1983)

(citation omitted).    Such evidence of impartiality "must emanate

from the juror . . . unsuggested by leading questions."

Educational Books, Inc. v. Commonwealth, 3 Va. App. 384, 389, 349
S.E.2d 903, 907 (1986).

        Here, the trial judge did not abuse his discretion by

refusing to strike jurors Brown and Matthews for cause.      Brown

stated that he had no preconceived ideas about the case and that

he could be a fair and impartial juror.     Matthews testified that

her job in law enforcement would not affect her ability to give

the defendant a fair trial.     A parole officer is not per se unfit
to serve as a juror.    Therefore, the trial court did not err in

finding that Brown and Matthews were impartial and in seating

them on the jury panel.

                         II.   MISTRIAL MOTIONS

        On the night the defendant shot and killed the victim, who

was his mother-in-law, he also shot his wife.     On the morning of

trial, the defendant pled guilty to malicious wounding of his

wife.    Prior to trial, the parties stipulated that no evidence

would be presented regarding the shooting of the defendant's wife

because the defendant had pled guilty to those charges and

because the defendant and his wife were still married.       The

stipulation was not recorded and not made part of the record.

        At trial, the Commonwealth called as a witness the

defendant's neighbor.    The neighbor testified that on the night



                                  - 4 -
of the charged offense she heard screaming and saw the defendant

walk out his back door with a shotgun.   When her doorbell rang,

the neighbor went to her front door.

     The following exchange took place between the neighbor and

the prosecutor.
          PROSECUTOR: When you got to the front door,
          Miss Palmer [defendant's wife] was there,
          Shelly Palmer?

          WITNESS:   It was Shelly there.

          PROSECUTOR: After you talked to her, what
          did you do at that point?
          WITNESS: I didn't really talk to her.     She
          said, "Call 911. I've been shot."


     Defense counsel objected and requested a mistrial on the

ground that the parties had stipulated that no evidence would be

presented regarding the shooting of the defendant's wife.    The

Commonwealth's attorney acknowledged that he had agreed to the

stipulation and that he had instructed the witness to not mention

the shooting of the defendant's wife.    However, the witness

surprised the prosecutor with her statement concerning the

shooting of the defendant's wife.   The trial judge overruled the

motion for mistrial and instructed the jury to disregard the

witness' statement about the wife's comments.

     Defense counsel's second mistrial motion was made during the

Commonwealth's rebuttal.   This motion was also based upon the

stipulation that the Commonwealth would not present evidence

concerning the shooting of the defendant's wife.   Describing how




                               - 5 -
he shot the victim, the defendant earlier had testified that, as

the victim moved toward him, he backed up, tripping on a bag of

dog food and the gun went off.    On cross-examination, the

prosecutor asked the defendant what happened after he shot the

victim.   The defendant said that he left the house.   Upon further

questioning, the defendant admitted that he fired a second shot.

 Defense counsel did not object to the question or testimony.

     In rebuttal, the prosecutor called the investigating

detective and asked him whether a second shot had been fired and

to describe where the second shotgun casing was found.    The

prosecutor also introduced into evidence photographs showing

where both casings were found.    Defense counsel objected and made

a motion for a mistrial.    The judge held the prosecutor's

questions to be proper rebuttal in response to the defendant's

testimony and overruled the defendant's mistrial motion.

     Whether to grant a mistrial is a matter resting within the

sound discretion of the trial court.     Cheng v. Commonwealth, 240
Va. 26, 40, 393 S.E.2d 599, 607 (1990).    "When a motion for

mistrial is made, based upon an allegedly prejudicial event, the

trial court must make an initial factual determination, in the

light of all the circumstances of the case, whether the

defendant's rights are so 'indelibly prejudiced' as to

necessitate a new trial."    Spencer v. Commonwealth, 240 Va. 78,

95, 393 S.E.2d 609, 619, cert. denied, 498 U.S. 908 (1990)

(citation omitted).



                                 - 6 -
     As to the neighbor's testimony, the trial court did not err

by refusing to grant a mistrial.   The scope of the stipulation is

unclear and was not in writing.    Moreover, the witness' testimony

was admissible evidence.   See Woodfin v. Commonwealth, 236 Va.
89, 95, 372 S.E.2d 377, 380-81 (1988) (holding that evidence of

other crimes is admissible if it "is connected with or leads up

to the offense for which the accused is on trial . . . ."), cert.

denied, 490 U.S. 1009 (1989); Code § 19.2-271.2 (prohibiting a

spouse from testifying against the other without consent but not

excluding evidence of a crime committed against a spouse).

Although the Commonwealth agreed not to present evidence about

the defendant shooting his wife, the trial judge was not bound by

the parties' informal stipulation to exclude admissible evidence

and did not abuse his discretion by refusing to grant a mistrial.
 Cf. Odum v. Commonwealth, 225 Va. 123, 132, 301 S.E.2d 145, 150

(1983) (holding that trial court did not err by refusing to admit

polygraph evidence even though the prosecutor and the accused

stipulated to its admissibility); Hunter v. Commonwealth, 15 Va.
App. 717, 724-26, 427 S.E.2d 197, 202-03 (1993) (holding that

trial court did not err by admitting evidence of the nature of

the felony in a willful failure to appear prosecution where the

parties had stipulated that the accused was charged with a

felony).

     As to the defendant's second mistrial motion, the

Commonwealth attorney's questions elicited proper rebuttal




                               - 7 -
testimony; therefore, the trial court did not err by refusing to

grant a mistrial.    The defendant testified on direct examination

that he left the house after he unintentionally fired one shot.

On cross-examination, he acknowledged that he reloaded and fired

a second shot.    The Commonwealth was entitled to prove, in

rebuttal, that the defendant testified falsely about leaving the

house and about firing a second shot, which would tend to prove

that the shooting was intentional and not accidental.

                        III.   POLLING THE JURY

        After the jury found the defendant guilty, the sentencing

phase of the trial was continued until the next day.     The trial

court did not admonish the jurors to avoid newspaper or media

accounts of the trial.    An article about the trial appeared in

the Richmond Times Dispatch the morning of the sentencing

hearing.    The article contained information that was not

introduced at trial concerning the defendant having shot his wife

and his guilty plea on that charge.      When the sentencing hearing

convened, defense counsel asked the trial judge to poll the

jurors to determine whether they had read the newspaper article.

 The judge refused to poll the jurors to determine whether they

had read the newspaper article; however, he did ask the jurors

whether anyone had violated his admonition to not discuss the

case.    As previously noted, the evidence that the defendant had

also shot his wife was admissible and the jury was aware of that

fact prior to publication of the newspaper article.
          [J]urors serving in a criminal case may not,


                                 - 8 -
           during the trial, properly read newspaper
           stories or listen to media reports discussing
           the proceedings. The basis for this
           elementary proposition is that a juror's
           information about the case should come only
           from the evidence presented at trial and not
           from any extraneous source.


Thompson v. Commonwealth, 219 Va. 498, 500, 247 S.E.2d 707, 708

(1978).   Whether to question jurors about possible exposure to

news articles during trial rests within the sound discretion of

the trial court.     Keil v. Commonwealth, 222 Va. 99, 107, 278
S.E.2d 826, 831 (1981).    "Where there is no substantial reason to

fear prejudice, a trial court is not required to question jurors

concerning their possible exposure to information outside the

courtroom."   Waye v. Commonwealth, 219 Va. 683, 701, 251 S.E.2d
202, 213, cert. denied, 442 U.S. 924 (1979).

     Our decision on this issue is controlled by the Supreme

Court's holding in Asbury v. Commonwealth, 211 Va. 101, 175
S.E.2d 239 (1970).    In Asbury, the Supreme Court held that the

trial court did not abuse its discretion in refusing to poll the

jury about a newspaper article after having admonished the jury

"not to discuss the case with anyone, nor allow anyone to discuss

it with you or in your presence."    As in Asbury, the jurors here
were already aware of the information in the newspaper article,

which was admissible evidence, that the defendant also shot his

wife during the incident.    Moreover, that information and the

fact that he had pled guilty to shooting his wife would have been

admissible evidence during the sentencing hearing.    Thus, the




                                 - 9 -
trial court, after reviewing the newspaper article, did not abuse

its discretion in refusing to poll the jurors as to whether they

had read the article.

                IV.   COMMONWEALTH'S REBUTTAL ARGUMENT

     At the close of the sentencing phase of the defendant's

bifurcated trial, the prosecutor waived closing argument but

asked to reserve rebuttal argument.      Defense counsel also waived

closing.    The prosecutor then requested an opportunity to argue

but defense counsel objected, contending that because the defense

waived closing, there was nothing for the Commonwealth to rebut.

The trial judge overruled the objection and allowed the

Commonwealth to make a closing argument to the jury.      Defense

counsel did not thereafter request the opportunity to argue to

the jury.
     A trial court has broad discretion in the

            supervision of opening and closing arguments

            and will be reversed only upon a finding of

            abuse of discretion.   O'Dell v. Commonwealth,

            234 Va. 672, 703, 364 S.E.2d 491, 509, cert.

            denied, 488 U.S. 871 (1988).    "In the normal

            course of a summation to the jury, of

            necessity, only one side may open.    The other

            party then has the opportunity to reply to

            his opponents [sic] opening argument, and in

            turn make his own argument to the jury.    The




                                - 10 -
            one who spoke first then has the opportunity

            to answer the argument of his opponent.   No

            new material should be injected into this

            final statement. . . ."


Griffin v. Commonwealth, 22 Va. App. 622, 624, 472 S.E.2d 285,

287 (1996) (quoting People v. Caballero, 464 N.E.2d 223, 235

(Ill.), cert. denied, 469 U.S. 963 (1984)).

     The trial judge exercised his discretion by allowing the

Commonwealth to make a closing argument to the jury.       Here, the

Commonwealth was not being allowed to make "rebuttal" argument

after the defendant had waived closing argument; the defendant

had made no argument to rebut.    Although the Commonwealth's

attorney attempted to reserve his entire argument for rebuttal

and defense counsel attempted to preempt all argument by waiving

oral argument, the trial judge did not err by allowing the

Commonwealth in proper order to present its closing argument to

the jury.    See People v. Bandhauer, 426 P.2d 900 (Cal. 1967)

("[T]here is no reasonable probability that the sequence of

closing argument alone would affect the result . . . .").

Defense counsel made no further effort to make a closing

argument; therefore, no prejudice to the defendant has been

demonstrated.

                           V.   INDICTMENT
     The defendant contends that the trial court erred by

allowing the prosecutor during sentencing to read the charges



                                - 11 -
from the indictments regarding the charges pertaining to the

defendant's shooting of his wife.   The three indictments that

were read to the jury contained the defendant's wife's name.     The

defendant objected based upon the stipulation that the

Commonwealth would not introduce evidence that the defendant had

shot his wife.   The defendant also argued that Code § 19.2-295.1,

which permits evidence of prior convictions, does not allow

indictments to be read to a jury.   The trial judge overruled the

defendant's objection and allowed the prosecutor to read the

indictments to the jury.
     The term "record of conviction" in Code § 19.2-295.1

includes the indictment for any prior conviction as well as the

final order and sentencing records because these documents are

all "recorded evidence that the court convicted appellant for the

crimes charged."   Folson v. Commonwealth, 23 Va. App. 521, 525,

478 S.E.2d 316, 318 (1996).   Facts contained in the record of

conviction other than the mere fact of conviction are admissible

during the sentencing phase under Code § 19.2-295.1.     See Gilliam

v. Commonwealth, 21 Va. App. 519, 465 S.E.2d 592 (1996) (holding

that punishment as well as fact of conviction is admissible).

Thus, reading the defendant's wife's name from the indictments

was permissible and the trial court did not err by allowing the

indictments to be read to the jury.    Furthermore, as we have

noted, the parties' stipulation did not preclude the trial court

from admitting relevant, material, and otherwise admissible




                              - 12 -
evidence.

     Accordingly, we affirm the defendant's convictions.
                                                           Affirmed.




                             - 13 -